Citation Nr: 1737119	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  09-46 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 22, 2012, in excess of 10 percent prior to May 25, 2012, and excess of 40 percent thereafter, for lumbar spine disability.

2.  Entitlement to an initial compensable rating prior to May 25, 2012, in excess of 10 percent prior to January 18, 2017, and in excess of 20 percent thereafter for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to an initial rating in excess of 10 percent prior to April 9, 2013, and in excess of 20 percent thereafter for a right knee disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1983 to July 1992.

This case comes before the Board of Veterans' Appeals (the Board) from April 2008, December 2009, and November 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran's claims were remanded for additional development in March 2009, February 2012, October 2014, and December 2016.  To the extent possible that development has been completed and the appeals have been returned to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in August 2011.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) VA associated additional VA medical records with the claims file.  No subsequent SSOC was issued, but this is not necessary because the Veteran's representative submitted a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2016).  See August 2017 correspondence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, from July 9, 2008 to March 22, 2012, the evidence more closely approximates forward flexion between 30 degrees and 60 degrees; the evidence does not indicate flexion limited to 30 degrees or less or the presence of ankylosis of the spine.

2.  Affording the Veteran the benefit of the doubt, from March 22, 2012 to May 25, 2012, the evidence more closely approximates forward flexion to 30 degrees or less; the evidence does not indicate the presence of ankylosis of the spine.

3.  From May 25, 2012, the evidence does not show ankylosis of the thoracolumbar spine.  

4.  Affording the Veteran the benefit of the doubt, from July 9, 2008 to May 25, 2012, the weight of the objective evidence indicates the Veteran had right lower extremity radiculopathy.

5.  From July 9, 2008 to May 25, 2012, the evidence shows that the Veteran's right lower extremity radiculopathy manifested by moderate pain, paresthesias, and numbness, and was characterized as moderate impairment of the sciatic and femoral nerves; moderately severe incomplete paralysis was not shown.

6.  From May 25, 2012 to January 18, 2017 the evidence shows that the Veteran's right lower extremity radiculopathy manifested by moderate pain, paresthesias, and numbness, and was characterized as moderate impairment of the sciatic and femoral nerve; moderately severe incomplete paralysis was not shown.

7.  From January 18, 2017, the evidence is against finding that the Veteran's right lower extremity radiculopathy manifested by more than moderate incomplete paralysis of the common peroneal nerve.

8.  Affording the Veteran the benefit of the doubt, from July 9, 2008 to May 25, 2012, the weight of the objective evidence indicates the Veteran had left lower extremity radiculopathy.

9.  From July 9, 2008 to January 18, 2017, the evidence shows that the Veteran's left lower extremity radiculopathy manifested by moderate pain, paresthesias, and numbness, and was characterized as moderate impairment of the sciatic and femoral nerve; moderately severe incomplete paralysis was not shown.

10.  From January 18, 2017, the evidence shows that the Veteran's left lower extremity radiculopathy manifested by no more than mild incomplete paralysis of the sciatic nerve.  

11.  For the period prior to August 14, 2009, the evidence is against finding that the Veteran's right knee range of motion was limited to a compensable level, or exhibited recurrent subluxation or lateral instability, dislocated cartilage with frequent episodes of locking, pain, and effusion, or impairment of the tibia and fibula.

12.  From August 14, 2009 to April 9, 2013, the Veteran's right knee disability manifested by dislocated cartilage with frequent episodes of locking, pain, and effusion; the evidence is against finding that the Veteran's right knee range of motion was limited to a compensable level, or exhibited recurrent subluxation or lateral instability, or impairment of the tibia and fibula.

13.  From April 9, 2013, the Veteran's right knee disability manifested by dislocated cartilage with frequent episodes of locking, pain, and effusion; the evidence is against finding that the Veteran's right knee range of motion was limited to a compensable level, or exhibited recurrent subluxation or lateral instability, or impairment of the tibia and fibula.

14.  Affording the Veteran the benefit of the doubt, the Veteran is precluded from obtaining or maintaining gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  From July 9, 2008 to March 22, 2012, entitlement to a 20 percent rating, but no higher, for a lumbar spine disability is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  From March 22, 2012 to May 25, 2012, entitlement to a rating of 40 percent, but no higher, for a lumbar spine disability is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

3.  From May 25, 2012, entitlement to a rating in excess of 40 percent for a lumbar spine disability is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

4.  Entitlement to an effective date of July 9, 2008, but no earlier, for the establishment of service connection for right lower extremity radiculopathy is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8520 (2016).

5.  From July 9, 2008 to May 25, 2012, entitlement to a 20 percent rating, but no higher, for right lower extremity radiculopathy is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8520 (2016).

6.  From May 25, 2012 to January 18, 2017, entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8521 (2016).

7.  From January 18, 2017, entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8521 (2016).

8.  Entitlement to an effective date of July 9, 2008, but no earlier, for the establishment of service connection for left lower extremity radiculopathy is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8520 (2016).

9.  From July 9, 2008 to January 18, 2017, entitlement to a 20 percent rating, but no higher, for left lower extremity radiculopathy is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8520 (2016).

10.  From January 18, 2017, entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8520 (2016).

11.  For the period prior to August 14, 2009, entitlement to a rating in excess of 10 percent for right knee arthritis is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5262 (2016).

12.  From August 14, 2009 to April 9, 2013, entitlement to a rating of 20 percent, but no higher, for right knee arthritis is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5262 (2016).

13.  From April 9, 2013, entitlement to a rating in excess of 20 percent for right knee arthritis is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5262 (2016).

14.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

The appeal for a higher initial disability rating for the service-connected back, right knee, and bilateral lower extremity radiculopathy disabilities arises from disagreement with the initial evaluations following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post-service treatment records, and has afforded the Veteran VA examinations.  The Board acknowledges the Veteran's assertions that the August 2009 and March 2012 VA back examinations were inadequate, specifically regarding range of motion testing and the presence of radiculopathy.  See, e.g., January 22, 2013 statement, July 9, 2015 statement, February 23, 2017 statement, and May 31, 2017 statement.  The Veteran alleged that the performing physician, Dr. H. B., "lied" regarding the Veteran's ability to perform range of motion testing in those examination reports, and incorrectly indicated negative straight leg raising test results.  See May 31, 2017 statement.  

The Veteran asserted that the September 2010 findings by VA physician Dr. W. S., specifically "20 degrees forward flexion," should apply because they were consistent with the May 2012 and February 2015 range of motion findings.  However, Dr. W. S.'s September 2010 note did not state that the Veteran had 20 degrees forward flexion; rather, it indicated the Veteran had forward flexion from the fingertips to the midleg level, and extension to 20 degrees.  Moreover, the September 2010 and June 2011 VA medical records authored by Dr. W. S. do not provide range of motion findings in degrees for forward flexion, thereby limiting their probative value.  However, the August 2009 and March 2012 VA back examinations state that the Veteran did not have painful motion whereas VA medical records from November 2008, May 2009, September 2010, and June 2011 indicate the presence of painful motion.  Additionally, the August 2009 VA examination report indicated the Veteran reported pain radiating to his right buttock, and a June 2011 VA medical record indicated the Veteran had positive straight leg raising bilaterally.  The Board has considered these facts and the Veteran's assertions and has rendered a decision based on the available evidence and with the benefit of reasonable doubt afforded to the Veteran.

The Veteran's case was remanded in March 2009, February 2012, October 2014, and December 2016.  The March 2009 remand instructed the RO to issue the Veteran a Statement of the Case (SOC) regarding his initial increased rating claim for a right knee disability; on remand, a SOC was issued in October 2009.  The February 2012 remand directed the RO to afford the Veteran a right knee examination; on remand, the Veteran was provided a VA knee examination in March 2012.  The October 2014 remand instructed the RO to provide the Veteran a SOC regarding his back claim and provide the Veteran another right knee examination.  On remand, the RO afforded the Veteran a right knee examination in June 2015, and issued a SOC pertaining to the Veteran's back claim in October 2015.  Finally, the December 2016 remand directed the RO to afford the Veteran back and knee examinations; on remand, the Veteran was provided back and knee examinations in January 2017.  Thus, there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40 (2016).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2016), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 (2016) and 38 C.F.R. § 4.45 (2016), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  The rating schedule is also intended to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Related considerations include instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2016), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Back

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, disabilities are evaluated as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm or guarding not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height (10 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire spine (100 percent);

38 C.F.R. § 4.71a, General Rating Formula (2016).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  Id. at Note (2) (2016).

In November 17, 2008, a VA physician observed that the Veteran had painful range of motion of the lumbosacral spine with paravertebral muscle spasm.

A May 21, 2009 VA medical record noted that the Veteran had limited and painful lumbar spine range of motion with paravertebral muscle spasm while standing.

The Veteran was afforded a back examination on August 14, 2009.  He reported experiencing aching pain while lifting, which lasted up to 2 days and occurred daily.  He said the pain radiated to the right buttock 4 days per week.  On examination the Veteran's posture and gait were normal.  No abnormal spinal curvatures were observed.  The examiner did not observe spasms, guarding, atrophy, pain with motion, tenderness, or weakness.  The Veteran's motor, sensory, and muscle tone examinations were normal.  Range of motion testing showed flexion of 0 to 90 degrees, extension of 0 to 30 degrees, and bilateral flexion and rotation of 0 to 30 degrees.  There was no evidence of pain on active range of motion, and no additional limitation with repetitive motion.

The examiner reported the Veteran's back disability affected his daily activities, having moderate effect on his ability to perform chores, shopping, exercise, and sports, but no effect on recreation, traveling, feeding, bathing, dressing, grooming, or toileting.  The examiner stated the Veteran was capable of holding a non-lifting sedentary occupation as long as he could get up from his sitting position from time to time.

According to a September 17, 2010 VA medical record, the Veteran reported experiencing chronic low back pain which he rated as a "6 to 10" out of 10.  He said that sitting or standing for more than 20 minutes aggravated the pain, as did lifting, bending, or twisting activities.  The clinician noted that a physical examination on August 20, 2010 revealed the following range of motion findings: "flexion from the fingertips to midleg level, extension to 20 degrees with paravertebral spasm."  The clinician did not provide precise range of motion findings for forward flexion, or any measurements or approximations for lateral flexion or lateral rotation.

A June 27, 2011 primary care note indicated that the Veteran had limited and painful lumbar spine range of motion with paravertebral muscle spasms while standing and positive straight leg raising bilaterally.  See August 4, 2012 CAPRI file, located on Virtual VA.  

The Veteran was afforded a VA back examination on March 22, 2012, at which time he reported experiencing flare-ups in the form of daily low back pain.  Upon evaluation, range of motion testing showed flexion to 80 degrees without evidence of painful motion; extension to 20 degrees without evidence of painful motion; right and left lateral flexion to 25 degrees without painful motion; right and left lateral rotation to 25 degrees with no painful motion.  Repetitive testing was performed without any additional limitation of motion.  The Veteran had functional loss in the form of less movement than normal.  No localized tenderness or pain to palpation was observed.  Muscle strength testing, reflex examination, and sensory examination were normal.  Straight leg raising test was negative bilaterally, and there were no signs or symptoms of radiculopathy.  There was no guarding or muscle spasms observed.  The Veteran was noted to make occasional use of a cane.  The examiner indicated the Veteran's back disability affected his ability to work but provided no details.

The record contains a VA back examination dated May 25, 2012.  The Veteran reported constant low back ache with some radiation into the legs bilaterally.  Pain was worse with prolonged sitting, bending, and lifting.  The Veteran said he experienced flare-ups lasting hours to days in which his pain was unbearable and would not permit him to perform daily activities.  Upon evaluation, range of motion testing showed flexion to 25 degrees with pain at 20 degrees; extension to 5 degrees with pain at 5 degrees; bilateral lateral flexion to 10 degrees with pain at 10 degrees; and bilateral lateral rotation to 30 degrees or greater with pain at 30 degrees or greater.  Repetitive testing was performed, but did not result in any additional limitation of motion.  The examiner indicated the Veteran had functional impairment in the form of less movement than normal, pain on movement, interference with sitting, standing, and / or weight bearing, and difficulty with forward flexion and lifting.  Pain to palpation was observed in the low lumbar paraspinals and along the iliolumbar ligament bilaterally.  Muscle strength and reflex testing were normal.  Straight leg raising test was positive bilaterally.  The examiner indicated a diagnosis of intervertebral disc syndrome, and noted the Veteran's incapacitating episodes for the past year lasted less than 1 week.  The examiner stated the Veteran did not use any assistive devices.  

According to a February 24, 2015 letter from VA physician Dr. C. G., the Veteran had lumbar flexion to 25 degrees, extension to 5 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 25 degrees.  

The Veteran was afforded a back examination in January 14, 2017.  He reported pain mostly in the lower back.  The Veteran denied experiencing flare-ups, but indicated he could only stand or sit for 15 to 20 minutes at a time.  Upon evaluation, range of motion testing showed flexion to 40 degrees, extension to 10 degrees, and bilateral lateral flexion and rotation to 20 degrees.  Pain was noted in all planes of motion, and the Veteran exhibited tenderness at the midline of the lower lumbar spine and in the right paraspinal musculature.  Repetitive testing was performed without additional limitation of motion.  Muscle strength, reflex, and sensory testing were normal.  Ankylosis was not observed.  The examiner indicated no neurologic abnormalities were present except radiculopathy.  Although a diagnosis of intervertebral disc syndrome was indicated, the examiner reported the Veteran had not experienced episodes requiring bedrest and treatment prescribed by a physician in the past 12 months.  The examiner stated that the Veteran's decreased forward flexion reduced his independence with basic daily activities such as dressing.  He also stated that he Veteran could not lift more than 10 pounds.

For the period prior to March 22, 2012, affording the Veteran the benefit of reasonable doubt, entitlement to a 20 percent disability rating is warranted.  The Board observes that although the August 2009 and March 2012 VA examination reports indicated that the Veteran's lumbar spine range of motion prior to this date did not meet the threshold for a compensable rating, painful motion was noted in November 2008, May 2009, September 2010, and June 2011 VA medical records.  

Moreover, the Veteran has presented sufficient cause for the Board to question the reliability of the August 2009 and March 2012 range of motion findings; thus, the remaining evidence is the September 2010 record from Dr. W. S. noting that the Veteran had flexion from the fingertips to the midleg level and extension to 20 degrees.  Where precisely "fingertips to the midleg level" falls on the Plate V in 38 C.F.R. § 4.71a (2016) is unclear, but it does appear to indicate forward flexion beyond 30 degrees, presumably reaching the level of the knees.  This more closely approximates the criteria for a 20 percent rating, which contemplates forward flexion greater than 30 degrees but not greater than 60 degrees.  Accordingly a 20 percent rating for the Veteran's low back disability is warranted from July 9, 2008.  

From July 9, 2008 to March 22, 2012, a rating in excess of 20 percent is not warranted.  It was not until the May 25, 2012 VA examination that range of motion findings demonstrated flexion limited to 25 degrees with pain at 20 degrees, which warrants a 40 percent rating.  The Board has extended the range of motion findings of the May 25, 2012 examination back to March 22, 2012 for the reasons discussed above.  The available evidence of record does not support the assignment of the 40 percent rating prior to this date.

Further, at no time during the period on appeal has ankylosis been shown.  Thus, a rating in excess of 40 percent from May 25, 2012 is not warranted. 

Right Lower Extremity Radiculopathy

The Veteran's right lower extremity radiculopathy was rated 10 percent disabling under Diagnostic Code 8520 from May 25, 2012, and 20 percent disabling under Diagnostic Code 8521 from January 18, 2017.  38 C.F.R. § 4.124a (2016).  

Under Diagnostic Code 8520, relating to paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, in which the foot dangles and drops, no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

Under Diagnostic Code 8521, relating to paralysis of the external popliteal (common peroneal) nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for complete paralysis, with foot drop and slight droop of first phalanges of all toes, inability to dorsiflex the foot, extension  (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, and anesthesia covering entire dorsum of foot and toes.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2016).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123 (2016).  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

During his August 14, 2009 back examination, the Veteran reported experiencing aching pain while lifting, which lasted up to 2 days and occurred daily.  He said the pain radiated to the right buttock 4 days per week.  

A June 27, 2011 VA medical record indicated that the Veteran had positive straight leg raising bilaterally.  

The Veteran was afforded a VA back examination in March 22, 2012, at which time he reported experiencing flare-ups in the form of daily low back pain.  The examiner reported there were no signs or symptoms of radiculopathy.  

The May 25, 2012 VA examination report indicated the Veteran had radiculopathy manifested by moderate pain, paresthesias, and numbness.  The examiner indicated the femoral nerve and sciatic nerve were affected, and characterized the Veteran's radiculopathy as moderate.  

The Veteran was afforded a peripheral nerves examination on January 18, 2017.  The examiner noted the Veteran had moderate intermittent pain, moderate paresthesias, and mild numbness, and that the Veteran's radicular symptoms were occasional.  The examiner stated that the Veteran had mild incomplete paralysis of the sciatic nerve, moderate incomplete paralysis of the external popliteal nerve, mild incomplete paralysis of the musculocutaneous nerve, mild incomplete paralysis of the anterior tibial nerve, mild incomplete paralysis of the internal popliteal nerve, and moderate incomplete paralysis of the posterior tibial nerve.  No muscle atrophy was observed.  The examiner indicated the radiculopathy did not affect the Veteran's ability to work.  

With respect to the Veteran's request for an earlier effective date for right leg radiculopathy, the August 2009 VA back examination report noted the Veteran's reports of pain radiating to the right buttock 4 days per week, and the June 27, 2011 VA medical record indicated positive straight leg raising bilaterally.  Moreover, the January 2017 peripheral nerves examination report indicated that the Veteran's radicular symptoms were "occasional."  From these facts, it appears the Veteran's radiculopathy symptoms have existed for the duration of the appeal period for his lumbar spine disability.  As Note 1 of to the General Rating Formula for Diseases and Injuries of the Spine indicates that associated neurological abnormalities are to be separately evaluated, the Veteran's right lower extremity radiculopathy is to be evaluated for the duration of the appeal period of his lumbar spine claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242, Note 1 (2016).

Based on the foregoing, the evidence supports a rating of 20 percent for right leg radiculopathy from July 9, 2008, the date service connection was established for the Veteran's back disability.  A rating in excess of 20 percent is not warranted at any point, as the Veteran's radiculopathy has not been determined to be of greater than moderate severity.

Left Lower Extremity Radiculopathy

The Veteran's left lower extremity radiculopathy was rated 10 percent disabling under Diagnostic Code 8520 from January 18, 2017.  38 C.F.R. § 4.124a (2016).  Although the Veteran did not appeal the effective date of the left lower extremity radiculopathy, the appeal stems from the grant of service connection for the Veteran's low back disability; thus, the Board will consider the appropriateness of extending the effective date prior to January 18, 2017.

According to a February 12, 2003 VA medical record, the Veteran had positive straight leg raising on the left lower extremity.

A June 27, 2011 VA medical record indicated that the Veteran had positive straight leg raising bilaterally.  

The Veteran was afforded a VA back examination in March 22, 2012, at which time he reported experiencing flare-ups in the form of daily low back pain.  There were no signs or symptoms of radiculopathy.  

The May 25, 2012 VA examination report indicated the Veteran's radiculopathy manifested by moderate pain, paresthesias, and numbness; the examiner characterized the Veteran's radiculopathy as moderate.

The Veteran was afforded a peripheral nerves examination in January 18, 2017.  The examiner noted the Veteran had moderate intermittent pain, mild paresthesias, and mild numbness, and that the Veteran's radicular symptoms were occasional.  The examiner stated that the Veteran had mild incomplete paralysis of the sciatic nerve, mild incomplete paralysis of the external popliteal nerve, mild incomplete paralysis of the musculocutaneous nerve, mild incomplete paralysis of the anterior tibial nerve, mild incomplete paralysis of the internal popliteal nerve, and moderate incomplete paralysis of the posterior tibial nerve.  No muscle atrophy was observed.  The examiner indicated the radiculopathy did not affect the Veteran's ability to work.  

As the Board observed regarding the Veteran's right lower extremity radiculopathy, evidence of record suggests the Veteran has had radiculopathy for the duration of the appeal period.  Notably, the February 12, 2003 VA medical record stated that the Veteran had positive straight leg raising on the left lower extremity, and the June 27, 2011 VA medical record indicated positive straight leg raising bilaterally.  Moreover, the January 2017 peripheral nerves examination report indicated that the Veteran's radicular symptoms were "occasional."  

Based on the foregoing, the evidence supports a rating of 20 percent for left lower extremity radiculopathy from July 9, 2008, the date service connection was established for the Veteran's back disability.  As the evidence prior to January 2017 indicates the Veteran's left lower extremity radiculopathy manifested by moderate incomplete paralysis, a rating no higher than 20 percent is warranted for this period.

However, the January 2017 VA examination report indicates that the Veteran had at most mild radiculopathy of the left lower extremity, consistent with a 10 percent rating.  Thus, entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy is denied from January 18, 2017.  As the Board has established an earlier effective date for the Veteran's left lower extremity radiculopathy, the staged rating does not amount to a reduction in benefits.  Fenderson, supra.  See also O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).

Right Knee

Service connection was established for the Veteran's right knee disability in an April 2008 rating decision.  A 10 percent disability rating was assigned based on painful motion of the right knee, in accordance with Diagnostic Code 5010, effective October 25, 2001.  An October 2015 rating decision increased the Veteran's disability rating to 20 percent under Diagnostic Code 5010-5258, effective April 9, 2013.  

Diagnostic Codes 5258 and 5259 evaluate impairment of the semilunar cartilage, or menisci.  Under Diagnostic Code 5258, frequent episodes of pain, locking, effusion are rated 20 percent disabling.  Under Diagnostic Code 5259, post-surgical meniscal problems that remain "symptomatic" are rated 10 percent disabling.  38 C.F.R. § 4.71a (2016).  Simultaneous evaluations under Diagnostic Codes 5258 and 5259 are not possible, as both address meniscal injuries and the symptoms thereof; because of this overlap, rating under both would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2016).  

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2016).  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2016).  Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a (2016).  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

The Board has considered the applicability of multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A July 12, 2001 operative report from Dr. T. B. noted the Veteran had a small tear in the medial meniscus but no definite tear of the lateral meniscus.  

An October 3, 2001 VA medical record indicated that the Veteran had painful and limited range of motion in his right knee, though precise measurements were not provided.

The Veteran was provided a VA knee examination on August 8, 2002.  He reported discomfort and swelling in his knees.  He also reported he was no longer working due to multiple joint problems.  Upon evaluation, the Veteran had normal range of motion with flexion from 0 to 150 degrees.  An extension measurement was not given.  The examiner observed moderate retropatellar crepitus and medial laxity.  

An October 28, 2004 left knee examination report noted that the Veteran experienced marked discomfort in his right knee with swelling.  The Veteran's knee was observed to be stable.

According to an August 14, 2009 VA joints examination the Veteran reported retropatellar pain with repeated effusions.  No symptoms of inflammation were noted.  The Veteran said he was only able to stand for 15 to 30 minutes due to his knees, ankles, back, and feet, and could walk up to a quarter of a mile.  Upon evaluation, the examiner observed no indications of abnormal weight bearing, loss of a bone or part of bone, or inflammatory arthritis.  The Veteran had retropatellar crepitus, but no grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  The Veteran had right knee flexion of 0 to 140 degrees, and extension to 0 degrees.  The Veteran did not have additional limitation with repetitive motion.  

In a September 17, 2010 note, Dr. W. S. reported that the Veteran had normal but painful range of motion.  No effusion or crepitus was observed.  

During the August 2011 Board hearing, the Veteran reported that he had chronic knee pain and intermittent swelling.  He also said he experienced weakness in the knee.  He testified that if he did not wear his prescribed brace, his knee would give way, buckle forward, and lock up on him.  See August 2011 Hearing Transcript, pp. 16-19.  

During a March 22, 2012 VA knee examination, the Veteran reported flare-ups manifested by pain and swelling.  Upon evaluation, range of motion testing showed flexion to 130 degrees without pain, and extension to 0 degrees without pain.  Repetitive testing resulted in no additional limitation of motion.  The Veteran displayed less movement than normal and pain on movement.  Muscle strength was normal.  There was no objective evidence of instability.  There was also no evidence of patellar subluxation or dislocation.  The Veteran had a meniscus condition resulting in frequent episodes of pain, and was noted to have undergone a meniscectomy in 2003.  The Veteran occasionally used a cane.  His knee affected his ability to work, but the examiner provided no further details.  

An MRI of the right knee, dated April 9, 2013, indicated the presence of tricompartment osteoarthritis with areas of cartilage loss; mild patella alta with mild superolateral Hoffa's fat pad edema; probable small tear involving the superior articular surface of the lateral meniscus body segment free edge; degenerative fraying versus small radial tear above the knee meniscus body segment free edge; and moderate joint effusion with synoviti.  

The Veteran was afforded a VA knee examination on June 19, 2015.  At that time he reported pain, swelling for 2 to 3 days, and giving out once or twice a month.  He denied falls.  He said the pain was a "7 to 8" out of 10.  He reported having flare-ups when cutting the grass, manifested by pain on the outside of the knee, once or twice a week.  Upon evaluation, range of motion testing showed flexion to 110 degrees, and extension from 140 to 0 degrees.  The examiner indicated pain limited range of motion, and did so with flexion.  Repetitive testing resulted in no additional loss of range of motion.  There was no evidence of pain with weight bearing, but the Veteran exhibited mediolateral joint line tenderness.  There was also evidence of crepitus.  The Veteran had reduced muscle strength (4/5) in flexion and extension (active movement against some resistance).  No atrophy was observed.  No history of recurrent subluxation or lateral instability, though the examiner noted a history of recurrent effusion as documented on the April 9, 2013 MRI.  Joint stability testing was normal.  The examiner noted the Veteran's meniscal tear, frequent episodes of joint pain, and moderate joint effusion.  The examiner also stated the Veteran had disturbance of locomotion, interference with sitting, and interference with standing, explaining that the Veteran had difficulty changing position from sitting to standing and occasionally used a cane to walk.  The examiner observed that the Veteran's knee disability affected his ability to work by limiting his ability to walk and stand for a prolonged period of time.

According to the January 18, 2017 VA knee examination report the Veteran said he had continued knee pain which was greatest with squatting and climbing stairs.  He said he had his knee drained in 2013.  The Veteran denied flare-ups.  On evaluation, range of motion testing showed flexion to 100 degrees and extension to 0 degrees.  Pain was noted on flexion and extension but did not result in any functional loss.  There was evidence of pain with weight bearing.  The examiner observed crepitus.  Repetitive testing did not result in any additional functional loss.  Pain was observed with passive range of motion testing, and when the joint was used in nonweight-bearing positions.  Pain, weakness, fatigability, or incoordination did not significantly limit the functional ability of the knee with repeated use.  However, the examiner indicated the Veteran experienced disturbance of locomotion and interference with sitting and standing.  Joint stability tests were negative.  The Veteran did not have recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and / or fibular impairment.  The examiner observed the Veteran had a meniscal tear and frequent episodes of joint pain, noting that the Veteran underwent an arthroscopy in 2001.  The examiner indicated the Veteran regularly used a knee brace and occasionally used a cane. Additionally, the examiner observed that the Veteran's knee disability limited his standing and sitting tolerance, and made him unable to squat or climb.  The examiner noted the Veteran's report of increased knee pain after yard work, but stated that this was a known aggravating factor and not a flare-up.  

The 20 percent rating assigned from April 9, 2013 was based on the findings of an MRI from that date, showing mild superolateral Hoffa's fat pad edema, probable small tear involving the superior articular surface of the lateral meniscus body segment, degenerative fraying versus small radial tear above the knee meniscus body segment, and moderate joint effusion with synovitis.  However, the record contains evidence that supports an earlier assignment of the 20 percent rating.  Notably, the August 14, 2009 VA joints examination indicated the Veteran's report of pain with repeated effusions, and the March 22, 2012 VA examination noted the Veteran's meniscus condition resulted in frequent episodes of pain.  Moreover, in August 2011 the Veteran reported that when not wearing his brace his knee locked up on him.  Taken together, this evidence supports the assignment of a 20 percent rating.  Given that a March 14, 2005 VA primary care note indicated the Veteran had painful motion of the knee without effusion, August 14, 2009, is the earliest that the criteria for the 20 percent rating under Diagnostic Code 5258 are met.  

At no time during the pendency of the appeal has ankylosis of the knee been shown; thus a rating under Diagnostic Code 5256 is not warranted.  Further, recurrent subluxation or knee instability has not been demonstrated by objective testing at any point; thus a rating under Diagnostic Code 5257 is not applicable.

Additionally, at no time has the Veteran's flexion been limited to less than 100 degrees nor has his extension been limited to 5 degrees or more; thus separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.  Moreover, impairment of the tibia and fibula, or genu recurvatum has not been indicated at any point during the appeal period; thus separate ratings under Diagnostic Codes 5262 and 5263 are not warranted.

TDIU

The Veteran contends that he cannot work due to his service-connected back, knee, ankle, and feet disabilities.  See August 2003 Decision Review Officer (DRO) Hearing Transcript, pg. 6; October 2004 VA joints examination; and August 2011 Hearing Transcript, pg. 55.  

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2016).

Service connection is currently in effect for bilateral flat feet, rated 50 percent disabling; herniated lumbar spine with spinal stenosis, rated 40 percent disabling; disfiguring scar associated with hyperparathyroidism, rated 30 percent disabling, hypertension, dated 20 percent disabling; gout associated with hyperparathyroidism, rated 20 percent disabling; right knee DJD, rated 20 percent disabling; right lower extremity radiculopathy, rated 20 percent disabling; recurrent right ankle sprain, rated 10 percent disabling; left knee DJD, rated 10 percent disabling; hallux valgus right foot, rated 10 percent disabling, hallux valgus left foot, rated 10 percent disabling, left knee disability, rated 10 percent disabling; pseudofolliculitis barbae, rated 10 percent disabling; left lower extremity radiculopathy, rated 10 percent disabling; and hyperparathyroidism, rated noncompensable.  

The Veteran has a combined disability rating of 70 percent from April 26, 2004.  Additionally, since several of the Veteran's service-connected disabilities are orthopedic in nature, they shall be considered a single disability for the purposes of meeting the schedular criteria.  Accordingly, the Veteran meets the schedular criteria from October 25, 2001, since as of that date he had several orthopedic disabilities with a combined rating of 40 percent.  Thus, the question is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

The record reflects that the Veteran graduated from high school.  See November 2008 VA Form 21-8940.  Following service he held jobs as a mail handler for the Postal Service from July 1994 to July 2002, when he medically retired.  Id.  The record also indicates the Veteran worked briefly for Home Depot from approximately March 2005 to May 2005, when he was forced to quit due to chronic knee and low back pain.  See March 14, 2005 and May 3, 2005 VA medical records.

During the August 2002 VA joints examination the Veteran reported he was no longer working because of his "multiple joint problems."  In an October 2004 examination for the Veteran's left knee, he reported that he stopped working because of his bilateral knee, bilateral ankle, and back disabilities.  

In a November 17, 2008 primary care note, VA physician Dr. W. S. opined that the Veteran should be considered unemployable in any capacity.

In August 14, 2009, VA examiner Dr. H. B. opined that the Veteran was capable of holding a non-lifting sedentary occupation as long as he could get up from his sitting position from time to time.  The Veteran's VA hypertension examiner, Nurse Practitioner M. L. indicated that the Veteran's hypertension was well-controlled and did not affect his employability.

On a May 27, 2010 VA Form 28-8861, Dr. W. S. opined that the Veteran was unable to work and was physically disabled because of his service-connected disabilities.

In a September 17, 2010 note, Dr. W. S. wrote that the Veteran had DJD of the left shoulder, lumbosacral spine, both knees, and right ankle, and was limited to non-lifting sedentary work as long as he could change position every 15 minutes to prevent low back pain and avoided walking more than 2 blocks to prevent knee pain.

The question of whether service-connected disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to warrant entitlement to TDIU.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

Although it has been asserted that the severity of these impairments would not limit the Veteran's ability to perform sedentary employment, the evidence before the Board does not show that sedentary employment is a viable option given the Veteran's limited education and vocational attainment and his work history of physical labor, primarily as a mail handler.  Moreover, it appears that the severity of his service-connected disabilities would limit the Veteran from performing tasks within the scope of his prior work experience as a mail handler, especially given the Veteran's frequent use of pain medications, including oxycodone and morphine.  See August 2011 Hearing Transcript, pg. 55.  

Thus, affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected orthopedic disabilities.  Accordingly, entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

From July 9, 2008 to March 22, 2012, entitlement to 20 percent rating, but no higher, for a lumbar spine disability is granted.

From March 22, 2012 to May 25, 2012, entitlement to a rating of 40 percent, but no higher, for a lumbar spine disability is granted.  

From May 25, 2012, entitlement to a rating in excess of 40 percent for a lumbar spine disability is denied.  

An effective date of July 9, 2008, but no earlier, for the establishment of service connection for right lower extremity radiculopathy is granted.  

From July 9, 2008 to January 18, 2017, entitlement to a rating of 20 percent, but no higher, for right lower extremity radiculopathy is granted.  

From January 18, 2017, entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy is denied.  

An effective date of July 9, 2008, but no earlier, for the establishment of service connection for left lower extremity radiculopathy is granted.  

From July 9, 2008 to January 18, 2017, entitlement to a 20 percent rating for left lower extremity radiculopathy is granted.  

From January 18, 2017, entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy is denied.  

For the period prior to August 14, 2009, entitlement to a rating in excess of 10 percent for right knee arthritis is denied.  

From August 14, 2009 to April 9, 2013, entitlement to a rating in of 20 percent, but no higher, for right knee arthritis is granted.  

From April 9, 2013, entitlement to a rating in excess of 20 percent for right knee arthritis is denied.  

For the period prior to May 25, 2012, entitlement to TDIU is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


